Exhibit 10.6

 

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

 

TELEVISION LICENSE AGREEMENT

PRINCIPAL TERMS & CONDITIONS

 

AGREEMENT entered into as of January 1, 2008 by and between Hallmark Hall of
Fame Productions, Inc., 2501 McGee, Kansas City, MO  64108 (“Licensor”) and
Crown Media United States, LLC, 12700 Ventura Blvd., Studio City, CA  91604;
(“Licensee”).

 

Licensor hereby grants to Licensee, and Licensee hereby accepts, a limited
license for television exhibition of the pictures described herein in accordance
with the Terms and Conditions set forth below and the Standard Terms attached
hereto in Exhibit I and incorporated herein by reference.

 

TERMS AND CONDITIONS

 


1.                                     TERRITORY:  UNITED STATES, ITS
TERRITORIES AND POSSESSIONS.


 


2.                                     PICTURES LICENSED:  THE PICTURES IN THE
“HALLMARK HALL OF FAME” LIBRARY SET FORTH IN SCHEDULE A ATTACHED HERETO AND
HEREBY INCORPORATED HEREIN BY REFERENCE.


 


3.                                     RIGHTS LICENSED:


 


A)                                     THE RIGHTS LICENSED TO LICENSEE HEREUNDER
ARE EXCLUSIVE EXHIBITION AND BROADCAST RIGHTS IN ALL FORMS OF STANDARD AND
NON-STANDARD TELEVISION.  ANY PROPOSED EXPLOITATION BY LICENSEE IN VIDEO ON
DEMAND, CONSUMER VIDEO DEVICES AND OTHER FORMS OF NEW MEDIA RIGHTS, SUCH AS
INTERACTIVE RIGHTS, MUST BE APPROVED BY LICENSOR AND, IF APPROVED, ALL REVENUES
RECEIVED BY LICENSEE FROM SUCH EXPLOITATION WILL BE SHARED EQUALLY BY LICENSOR
AND LICENSEE.  IF LICENSOR INTENDS TO GRANT VIDEO ON DEMAND, CONSUMER VIDEO
DEVICES AND OTHER FORMS OF NEW MEDIA RIGHTS TO THIRD PARTIES DURING THE TERM, IT
WILL FIRST NEGOTIATE WITH LICENSEE REGARDING LICENSEE’S ACQUISITION OF SUCH
RIGHTS AND, IF AGREEMENT CANNOT BE REACHED, WILL GIVE LICENSEE A FINAL WRITTEN
OFFER.  IF LICENSEE DOES NOT ACCEPT THE FINAL OFFER AND LICENSOR SUBSEQUENTLY
DECIDES TO ACCEPT AN OFFER FROM A THIRD PARTY FOR SUCH RIGHTS WHICH IS LESS
FAVORABLE TO LICENSOR THAN ITS FINAL OFFER TO LICENSEE, IT WILL FIRST GIVE
LICENSEE THE OPPORTUNITY TO ENTER INTO AN AGREEMENT FOR SUCH RIGHTS ON TERMS
SUBSTANTIALLY SIMILAR TO THOSE OF THE THIRD PARTY OFFER.  LICENSOR WILL NOT, IN
ANY EVENT, GRANT ANY THIRD PARTY THE RIGHT TO EXHIBIT OR TO AUTHORIZE DOWNLOADS
OF THE PICTURES ON THE “INTERNET” OR VIA SIMILAR TECHNOLOGY UNLESS IT REQUIRES
THE THIRD PARTY TO IMPOSE A MEANINGFUL CHARGE ON THE VIEWERS FOR SUCH EXHIBITION
OR DOWNLOAD.


 


B)                                    “NON-STANDARD TELEVISION” IS DEFINED AS
TRANSMISSION TO INDIVIDUAL OR MULTIPLE RECEIVERS BY ANY AND ALL MEANS OF
TECHNOLOGY, WHETHER NOW KNOWN OR HEREAFTER DEVISED (OTHER THAN EXHIBITIONS BY
MEANS OF STANDARD TELEVISION, VIDEO ON DEMAND AND CONSUMER VIDEO DEVICES).  IT
INCLUDES, WITHOUT LIMITATION,

 

--------------------------------------------------------------------------------


 


TRANSMISSION BY MEANS OF CABLE, WIRE OR FIBER OF ANY MATERIAL, “OVER-THE-AIR
PAY” OR STV IN ANY FREQUENCY BAND, ANY AND ALL FORMS OF REGULAR OR OCCASIONAL
SCRAMBLED BROADCAST FOR TAPING, MASTER ANTENNA, SATELLITE MASTER ANTENNA, LOW
POWER TELEVISION, CLOSED-CIRCUIT TELEVISION, TAPE, CASSETTE AND DISC
DISTRIBUTION (EXCLUDING CONSUMER VIDEO DEVICES), PORTABLE VIDEO DEVICE
DISTRIBUTION, SINGLE AND MULTI-CHANNEL MULTI-POINT DISTRIBUTION SERVICE, DIRECT
TO SATELLITE TRANSMISSION AND ON-LINE DISTRIBUTION, WHETHER ON A PAY OR FREE
BASIS.  “STANDARD TELEVISION” MEANS TELEVISION DISTRIBUTED BY A UHF OR VHF
TELEVISION BROADCAST STATION, THE VIDEO AND AUDIO PORTIONS OF WHICH ARE
INTELLIGIBLY RECEIVABLE WITHOUT CHARGE BY MEANS OF STANDARD HOME ROOFTOP OR
TELEVISION SET BUILT-IN ANTENNAS; “CONSUMER VIDEO DEVICES” MEANS DISTRIBUTION
AND/OR EXPLOITATION OF THE PICTURES BY MEANS OF VIDEODISCS, VIDEOCASSETTES,
LASER DISCS AND SIMILAR DEVICES FOR NON-COMMERCIAL REPLAY ON A TELEVISION SCREEN
BY MEANS OF A PLAYBACK DEVICE, WHERE THE TELEVISION SCREEN AND PLAYBACK DEVICE
ARE BOTH LOCATED IN THE HOME OF A CONSUMER AND “VIDEO-ON-DEMAND” MEANS
TECHNOLOGIES BY WHICH THE PICTURES MAY BE ORDERED AND VIEWED INDIVIDUALLY FOR
WHICH FOR WHICH A SEPARATE CHARGE IS IMPOSED.  ALL RIGHTS NOT EXPRESSLY GRANTED
HEREIN SHALL REMAIN THE SOLE AND EXCLUSIVE RIGHT OF LICENSOR FOR LICENSOR’S
UNLIMITED, UNENCUMBERED USE.


 


4.                                     EXHIBITION DAYS PER PICTURE:  [*]
EXHIBITION DAYS.  EACH EXHIBITION DAY CONSISTS OF UP TO 2 TELECASTS WITHIN A 24
HOUR PERIOD.  LICENSEE MAY TAKE NO MORE THAN [*] OF THE EXHIBITION DAYS FOR ANY
PICTURE DURING ANY CALENDAR YEAR.


 


5.                                     LICENSE TERM:  10 YEARS PER PICTURE
COMMENCING ON THE DATES INDICATED IN SCHEDULE A OR IF “TBD”, A DATE MUTUALLY
DETERMINED BY LICENSOR AND LICENSEE.  IF THE MAXIMUM NUMBER OF EXHIBITION DAYS
IS TAKEN PRIOR TO THE END OF THE LICENSE TERM FOR ANY PICTURE, THE LICENSE TERM
WILL END AT THE END OF THE LAST EXHIBITION DAY.  IN ADDITION, IN THE EVENT OF A
“CHANGE OF CONTROL” OF LICENSEE, LICENSOR WILL HAVE THE RIGHT TO TERMINATE THIS
LICENSE AND AGREEMENT BY WRITTEN NOTICE GIVEN WITHIN 30 DAYS OF THE EFFECTIVE
DATE OF THE CHANGE OF CONTROL.  A “CHANGE OF CONTROL” FOR THESE PURPOSES IS ANY
TRANSACTION THROUGH WHICH HALLMARK CARDS DIVESTS ITSELF, DIRECTLY OR INDIRECTLY,
OF ITS CONTROLLING INTEREST IN LICENSEE OR CROWN MEDIA HOLDINGS, INC.


 


6.                                     TOTAL LICENSE FEE:  A) $[*] FOR EACH OF
THE 16 PICTURES PRODUCED FROM 2003 TO 2008, AS LISTED IN SCHEDULE A, AND $[*]
FOR EACH OF THE 42 “LIBRARY TITLES”, PAYABLE FOR EACH PICTURE IN EQUAL MONTHLY
INSTALLMENTS OVER ITS LICENSE TERM.  THE TOTAL AMOUNT PAYABLE, IF ALL PICTURES
ARE AVAILABLE FOR THEIR FULL LICENSE TERMS, IS $17,200,000.


 


7.                                     BROADCAST MATERIALS:  LICENSOR SHALL
PROVIDE LICENSEE WITH ACCESS TO A BOTH STANDARD DEFINITION AND HIGH DEFINITION
MASTERS OF THE PICTURES.  TO THE EXTENT THAT HIGH DEFINITION MASTERS DO NOT
EXIST, LICENSEE WILL [*] WITH LICENSOR, [*], OF PREPARING THESE MASTERS FROM THE
ORIGINAL FILM MATERIALS OR HIGHEST QUALITY ELEMENTS AVAILABLE.  TO THE EXTENT
AVAILABLE, LICENSOR WILL PROVIDE LICENSEE WITH COPIES OF EXCERPTS FROM THE
PICTURES, “BEHIND THE SCENES” FOOTAGE, SCRIPTS, SYNOPSES, AND ALL OTHER
PROMOTIONAL MATERIALS SELECTED BY LICENSOR AND IN LICENSOR’S POSSESSION OR UNDER
LICENSOR’S CONTROL.  ALL MATERIALS SHALL BE ON LOAN TO LICENSEE.  LICENSEE SHALL
RETURN MATERIALS TO LICENSOR AT LICENSEE’S EXPENSE AT THE EXPIRATION OF THE
LICENSE TERM, INCLUDING ANY HI-DEF MASTERS AND OTHER MATERIALS FOR WHICH THE
PARTIES SHARED THE COSTS.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the day
and year first above written.

 

LICENSEE:
CROWN MEDIA UNITED STATES, LLC

 

LICENSOR:
HALLMARK HALL OF FAME
PRODUCTIONS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

Charles Stanford, VP

 

 

Brad R. Moore, President

 

Print Name and Title

 

 

Print Name and Title

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I-
STANDARD TERMS AND CONDITIONS

 


1.                                      DELIVERY OF PRINTS.


 

(A)                                 LICENSOR WILL DELIVER OR CAUSE TO BE
DELIVERED TO LICENSEE UPON THE LATER OF 60 DAYS PRIOR TO THE START OF THE
LICENSE TERM OR 60 DAYS AFTER EXECUTION OF THIS AGREEMENT:  ONE STANDARD
DEFINITION ON BETA SP VIDEOTAPE AND, TO THE EXTENT SUCH MATERIALS EXIST OR CAN
BE CREATED (WITH THE COSTS THEREFORE SHARED PURSUANT TO PARAGRAPH 7 ABOVE), HIGH
DEFINITION COPIES OF EACH PICTURE LICENSED BY THIS AGREEMENT (HEREINAFTER
COLLECTIVELY CALLED “PRINTS” AND INDIVIDUALLY CALLED “PRINT”).  DELIVERY OF EACH
PRINT TO LICENSEE OR TO LICENSEE’S AGENT SHALL BE DEEMED TO BE DELIVERY BY
LICENSOR TO LICENSEE HEREUNDER.  ALL COSTS AND CHARGES IN CONNECTION WITH SUCH
DELIVERY, INCLUDING WITHOUT LIMITATION SHIPPING CHARGES AND INSURANCE THEREON
SHALL BE BORNE BY LICENSEE.

 

(B)                                LICENSEE SHALL NOTIFY LICENSOR BY TELEGRAM
WITHIN TEN (10) DAYS AFTER LICENSEE’S RECEIPT OF A PRINT IF SUCH PRINT IS
PHYSICALLY DEFECTIVE FOR TELEVISION BROADCASTING BY CUSTOMARY INDUSTRY
STANDARDS.  IF LICENSEE SO NOTIFIES LICENSOR WITH RESPECT TO ANY SUCH PHYSICAL
DEFECT OR FAILURE OF DELIVERY, AS AFORESAID, AND LICENSOR DOES NOT DELIVER TO
LICENSEE A REPLACEMENT PRINT OF THE SAME PICTURE (OR ANOTHER PICTURE OF
COMPARABLE QUALITY) IN TIME FOR THE SCHEDULED TELECAST, SUCH TELECAST SHALL BE
DEEMED ELIMINATED AND THE PICTURE WITHDRAWN, AS PROVIDED IN PARAGRAPH (B) OF
PARAGRAPH 11 OF THIS EXHIBIT.  FAILURE OF LICENSEE TO GIVE LICENSOR SUCH NOTICE
AS AFORESAID SHALL BE DEEMED LICENSEE’S IRREVOCABLE ACKNOWLEDGEMENT THAT SUCH
PRINT HAS BEEN RECEIVED AND IS SATISFACTORY IN ALL RESPECTS.

 


2.                                      RETURN OF PRINTS.  LICENSEE AGREES TO
RETURN TO LICENSOR, PREPAID, WITHIN FORTY-EIGHT (48) HOURS AFTER THE LAST
LICENSED TELECAST OF EACH PICTURE, THE PRINT (WHICH INCLUDES THE CONTAINER
THEREOF AND HI-DEF MASTERS), IN THE SAME FORM AND CONDITION AS DELIVERED BY
LICENSOR, ORDINARY WEAR AND TEAR FROM PROPER USE EXCEPTED.  SUCH PRINT SHALL BE
DELIVERED TO LICENSOR, OR TO ANY OTHER PARTY, TO SUCH PLACE OR PLACES AS
LICENSOR MAY FROM TIME TO TIME DESIGNATE.  ADDITIONALLY, LICENSEE AGREES TO
RETURN TO LICENSOR, PREPAID, ALL OTHER MATERIAL THAT MAY HAVE BEEN FURNISHED BY
LICENSOR, WITHIN ONE (1) WEEK FOLLOWING COMPLETION OF THE USE OF SUCH MATERIAL
BY LICENSEE, BUT IN NO EVENT LATER THAN AFTER THE LAST LICENSED TELECAST.  IF
ANY PRINTS ARE LOST, STOLEN, DESTROYED OR DAMAGED, LICENSEE SHALL PAY LICENSOR
THE COST OF REPLACEMENT THEREOF, WITHIN SEVEN (7) DAYS AFTER BILLING BY
LICENSOR.  SUCH PAYMENT SHALL NOT BE CONSTRUED TO TRANSFER TO LICENSEE ANY
RIGHT, TITLE OR INTEREST IN OR TO SAID PRINTS.  LICENSOR MAY REQUEST THAT
LICENSEE HAVE THE PRINTS DESTROYED AND IN SUCH EVENT LICENSEE AGREES TO DO SO,
AND TO FURNISH LICENSOR WITH CERTIFICATES OF DESTRUCTION.


 


3.                                      ALTERATION OF PRINTS.  LICENSEE SHALL
TELECAST EACH PICTURE AS DELIVERED, IN ITS ENTIRETY AND LICENSEE AGREES NOT TO
CUT, CHANGE, ALTER, MODIFY OR ADD TO THE PRINTS OF THE PICTURES, OR ANY OF THEM,
WITHOUT LICENSOR’S PRIOR WRITTEN CONSENT. HOWEVER, LICENSEE MAY INSERT
COMMERCIAL MATERIAL AND MAKE SUCH CUTS AS ARE NECESSARY TO CONFORM TO TIME
SEGMENT REQUIREMENTS BUT UNDER NO CIRCUMSTANCES SHALL LICENSEE DELETE OR
REPOSITION THE COPYRIGHT NOTICE OR THE CREDITS AND BILLINGS INCORPORATED IN THE
PICTURES AS DELIVERED BY LICENSOR.  IN NO EVENT MAY ANY SUCH INSERTIONS OF
COMMERCIAL MATERIAL OR SUCH CUTS TO CONFORM TO TIME SEGMENT REQUIREMENTS
ADVERSELY AFFECT THE ARTISTIC OR PICTORIAL QUALITY OF THE PICTURE OR INTERFERE
WITH ITS

 

4

--------------------------------------------------------------------------------


 


CONTINUITY.  LICENSEE WILL HAVE THE RIGHT TO DUB AND/OR SUBTITLE EACH PICTURE IN
THE LANGUAGE FOR WHICH RIGHTS ARE GRANTED HEREUNDER AND LICENSEE AGREES TO GRANT
LICENSOR ACCESS TO THE DUBBED AND/OR SUBTITLED VERSION AT LICENSOR’S REQUEST.


 


4.                                      USE OF PRINTS.


 

(A)                                 LICENSOR RESERVES THE RIGHT TO CHANGE THE
TITLE OF ANY PICTURE(S) COVERED BY THIS AGREEMENT.

 

(B)                                IN THE EVENT LICENSEE DOES NOT TELECAST ANY
PICTURE HEREUNDER THE NUMBER OF TIMES PERMITTED HEREUNDER, THEN LICENSEE SHALL,
NEVERTHELESS, PAY LICENSOR THE APPLICABLE LICENSING FEE SPECIFIED HEREIN WITH
RESPECT THERETO AS IF SUCH PICTURE HAD BEEN TELECAST.  THE PARAGRAPH SHALL NOT
APPLY, HOWEVER, IN THE CASE OF A TELECAST WHICH HAS BEEN ELIMINATED AND THE
PICTURE WITHDRAWN PURSUANT TO SUB-PARAGRAPH (B) OF PARAGRAPH 11 OF THIS EXHIBIT.

 

(C)                                 LICENSEE SHALL NOT ACQUIRE ANY RIGHT, TITLE
OR INTEREST IN OR TO ANY PICTURE OR PRINT HEREUNDER AND SHALL NOT MAKE,
AUTHORIZE OR PERMIT ANY USE OF THE PICTURE OR PRINT OTHER THAN AS SPECIFIED
HEREIN.  ADDITIONALLY, LICENSEE SHALL NOT DUPLICATE, REPRODUCE OR COPY SAME IN
ANY MANNER OR FORM WHATSOEVER.

 

(D)                                LICENSEE ACKNOWLEDGES THAT THE TITLE TO THE
PICTURES AND PRINTS SHALL REMAIN IN LICENSOR AND LICENSEE ACKNOWLEDGES THAT WITH
RESPECT TO EACH PICTURE AND THE LITERARY, DRAMATIC AND MUSIC MATERIAL INCLUDED
IN EACH AND UPON WHICH EACH IS BASED, LICENSOR HEREBY EXPRESSLY RESERVES ANY AND
ALL RIGHTS NOT HEREIN SPECIFICALLY GRANTED TO LICENSEE, INCLUDING, BUT WITHOUT
LIMITATION THEREOF, ALL THEATRICAL, NON-THEATRICAL AND HOME VIDEO RIGHTS AND ALL
RE-MAKE RIGHTS AND SEQUEL RIGHTS, AND THAT SUCH RESERVED RIGHTS MAY BE EXERCISED
AND EXPLOITED BY LICENSOR CONCURRENTLY WITH AND DURING THE TERM HEREOF, FREELY
AND WITHOUT LIMITATION OR RESTRICTION.

 


5.                                      USE OF NAMES FOR ADVERTISING.  LICENSEE
WARRANTS AND AGREES THAT:  (A) IT WILL ABIDE BY AND COMPLY WITH THE ADVERTISING
AND BILLING OF EACH LICENSED PICTURE IN ACCORDANCE WITH SUCH ADVERTISING,
BILLING INSTRUCTIONS AS LICENSOR MAY FURNISH LICENSEE, AND THAT SUCH ADVERTISING
SHALL BE MADE BY LICENSEE SO AS NOT TO CONSTITUTE AN EXPRESS, IMPLIED, DIRECT OR
INDIRECT ENDORSEMENT OF ANY PRODUCT, SERVICE OR SPONSOR; (B) IT WILL NOT
ADVERTISE OR ANNOUNCE IN ANY MANNER OR MEDIA THE PREVIOUS TITLE OF ANY PICTURE
FOR WHICH THE TITLE HAS BEEN CHANGED BY LICENSOR OR OF PICTURES WITHDRAWN BY
LICENSOR; (C) IT WILL ABIDE BY AND COMPLY WITH THE SCREEN BILLING IN THE SAME
FORM AS IT APPEARS ON THE PRINT OF THE PICTURE OR PICTURES; AND (D) IT WILL
INDEMNIFY LICENSOR AGAINST ALL COSTS, DAMAGES, AND EXPENSES, INCLUDING, BUT NOT
LIMITED TO REASONABLE ATTORNEY’S FEES AND EXPENSES, INCURRED OR CAUSED TO
LICENSOR BY REASONS OF ANY ACTUAL OR ALLEGED BREACH BY LICENSEE OF THE
PROVISIONS OF THIS PARAGRAPH.


 


6.                                      FORCE MAJEURE.  IF LICENSOR SHALL FAIL
TO MAKE TIMELY DELIVERY OF ANY PRINT OR PRINTS HEREUNDER, BY REASON OF ANY ACT
OF GOD, WAR, FIRE, FLOOD, STRIKE, LABOR DISPUTE, PUBLIC DISASTER, TRANSPORTATION
OR LABORATORY DIFFICULTIES, ORDER OR DECREE OF GOVERNMENTAL AGENCY OR TRIBUNAL
OR ANOTHER SIMILAR OR DISSIMILAR CAUSE BEYOND THE CONTROL OF LICENSOR, SUCH
FAILURE ON THE PART OF LICENSOR SHALL NOT BE DEEMED TO BE A BREACH OF THIS
AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


7.                                      PAYMENT.  UNLESS OTHERWISE INSTRUCTED IN
WRITING BY LICENSOR, ALL PAYMENTS BY LICENSEE TO LICENSOR HEREIN SHALL BE MADE
IN UNITED STATES DOLLARS BY WIRE TRANSFER TO AN ACCOUNT IDENTIFIED BY LICENSOR.


 


8.                                      TAXES.  LICENSEE SHALL PAY AND HOLD
LICENSOR HARMLESS FROM, ALL TAXES (EXCLUDING LICENSOR’S INCOME AND FRANCHISE
TAXES), CHARGES, ASSESSMENTS AND OTHER FEES NOW OR HEREAFTER IMPOSED OR BASED
UPON OR RESULTING FROM THE DELIVERY, EXHIBITION, POSSESSION OR USE HEREUNDER TO
OR BY THE LICENSEE OF THE PRINTS AND PICTURES, IN WHOLE OR IN PART, LICENSED
HEREUNDER.  PAYMENT BY THE LICENSEE OF THE FOREGOING SHALL IN NO WAY DIMINISH
THE LICENSE FEES DUE LICENSOR HEREUNDER.  TO THE EXTENT THAT PAYMENT OF ANY OF
THE FOREGOING IS MADE BY LICENSOR, LICENSEE SHALL REIMBURSE LICENSOR ON DEMAND,
AND UPON THE FAILURE OF LICENSEE TO SO REIMBURSE LICENSOR, LICENSOR SHALL HAVE
ALL THE SAME REMEDIES HEREIN FOR RECOVERY OF THESE TAXES, CHARGES, ASSESSMENTS
AND FEES AS IT HAS FOR THE COLLECTION OF UNPAID LICENSE FEES, AS WELL AS ALL
OTHER REMEDIES PROVIDED BY LAW.


 


9.                                      WARRANTY AND INDEMNITY.  LICENSOR
REPRESENTS AND WARRANTS THAT IT HAS THE RIGHT TO GRANT THIS LICENSE FOR THE
TELECASTING OF THE PICTURES HEREIN SPECIFIED, INCLUDING THE SOUND TRACKS FORMING
A PART THEREOF, AND THAT SUCH USE OF BY LICENSEE WILL NOT VIOLATE THE RIGHT OF
OTHERS.  LICENSOR AGREES TO INDEMNIFY AND HOLD LICENSEE, ITS OFFICERS,
EMPLOYEES, SUCCESSORS AND ASSIGNS FREE AND HARMLESS FROM ANY AND ALL CLAIMS,
DAMAGES, LIABILITIES, COSTS OR EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES
AND EXPENSES, INCURRED BY LICENSEE BY REASON OF THE BREACH OF THE FOREGOING
WARRANTY, PROVIDED, HOWEVER, LICENSOR SHALL NOT BE LIABLE FOR LOSS OF PROFITS OR
CONSEQUENTIAL DAMAGES.  LICENSOR AGREES TO DEFEND AT ITS OWN EXPENSE ANY ACTION
OR PROCEEDINGS ARISING OUT OF AN ALLEGED BREACH OF THE FOREGOING WARRANTY,
PROVIDED, HOWEVER, THAT LICENSEE NOTIFIES LICENSOR PROMPTLY OF ANY SUCH CLAIM OR
OF THE COMMENCEMENT OF ANY SUCH ACTION OR PROCEEDINGS, DELEGATES COMPLETE AND
SOLE AUTHORITY TO LICENSOR TO DEFEND OR SETTLE SAME, AND COOPERATES FULLY WITH
LICENSOR IN THE DEFENSE THEREOF.  SIMILARLY, LICENSEE AGREES TO INDEMNIFY,
DEFEND AND HOLD LICENSOR, ITS OFFICERS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FREE
AND HARMLESS FROM ANY AND ALL CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES,
INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES ARISING OUT OF OR IN
CONNECTION WITH THE USE BY LICENSEE, ITS SUCCESSORS, ASSIGNS AND SUBLICENSEES OF
THE PRINTS OR PICTURES HEREUNDER, OR ARISING OUT OF OR BY REASON OF ANY BREACH
OF WARRANTY, UNDERTAKING, REPRESENTATION OR AGREEMENT MADE OR ENTERED INTO
HEREIN ON LICENSEE’S PART.


 


10.                                PERFORMING RIGHTS.  LICENSOR WARRANTS THAT
THE PERFORMING RIGHTS IN THE MUSIC AND OTHER CREATIVE ELEMENTS SUSCEPTIBLE TO
PERFORMING RIGHTS CONTAINED IN THE PRINTS ARE EITHER (A) CONTROLLED BY A
PERFORMING RIGHTS SOCIETY HAVING JURISDICTION, OR (B) IN THE PUBLIC DOMAIN, OR
(C) CONTROLLED BY LICENSOR TO THE EXTENT NECESSARY TO PERMIT LICENSEE’S USE OF
SAID PRINTS HEREUNDER.  LICENSOR DOES NOT REPRESENT OR WARRANT THAT LICENSEE MAY
EXERCISE THE PERFORMING RIGHTS TO SAID MUSIC OR ELEMENTS WITHOUT THE PAYMENT OF
A PERFORMING RIGHTS ROYALTY OR LICENSE FEE.  LICENSEE SHALL, AT ITS SOLE COSTS
AND EXPENSE, SECURE ALL TELEVISION PERFORMING RIGHTS LICENSES NECESSARY FOR THE
TELECAST OR PROMOTIONAL USES OF SAID MUSIC OR ELEMENTS CONTAINED IN EACH PRINT
AND SHALL HOLD LICENSOR FREE AND HARMLESS FROM ANY LIABILITY OR DAMAGE ARISING
FROM ITS FAILURE TO DO SO.

 

6

--------------------------------------------------------------------------------


 


11.                                WITHDRAWAL AND ADJUSTMENT.

 

(A)                                 LICENSOR MAY, IN ITS ABSOLUTE DISCRETION,
WITHDRAW ANY LICENSED PICTURE IF LICENSOR DETERMINES THAT THE TELECASTING
THEREOF WOULD OR MIGHT (I) INFRINGE UPON THE RIGHTS OF OTHERS; (II) VIOLATE ANY
LAW, COURT ORDER, GOVERNMENT REGULATION OR OTHER RULING OF ANY GOVERNMENTAL
AGENCY; (III) INTERFERE WITH THE ACTUAL OR CONTEMPLATED USE OF THE LICENSED
PICTURE OR THE MATERIAL OR RIGHTS CONTAINED THEREIN FOR ANY PURPOSES OTHER THAN
THE TELECASTING OF THE PICTURE IN LICENSEE’S TERRITORY IN THE MEDIA LICENSED
HEREUNDER; OR, (IV) SUBJECT LICENSOR TO ANY LIABILITY.

 

(B)                                IF LICENSOR ELECTS TO WITHDRAW ANY PICTURE AS
SET FORTH IN THE PRECEDING SUBPARAGRAPH (A) OF THIS PARAGRAPH 11, BEFORE ITS
INITIAL TELECAST, OR IF THE PICTURE IS NOT ACQUIRED OR PRODUCED BY LICENSOR OR
IF LICENSOR DOES NOT CONTROL DISTRIBUTION RIGHTS, THEN LICENSOR SHALL HAVE THE
RIGHT, IN ITS SOLE DISCRETION, EITHER TO DELIVER TO LICENSEE ANOTHER PICTURE OF
COMPARABLE QUALITY (WHICH PICTURE SHALL BE DEEMED TO REPLACE THE PICTURE
WITHDRAWN) OR MAY REDUCE THE NUMBER OF PICTURES TO BE DELIVERED AND PAID FOR
HEREUNDER BY ONE AND LICENSEE SHALL BE GIVEN A REFUND OR CREDIT, AT LICENSOR’S
ELECTION, OF SUCH LICENSE FEE FOR SUCH PICTURE.

 

(C)                                 IF LICENSOR ELECTS TO WITHDRAW ANY PICTURE
(AS PROVIDED IN SUBPARAGRAPH (A) OF THIS PARAGRAPH 11) AT ANY TIME AFTER ITS
INITIAL OR SUBSEQUENT TELECAST, LICENSOR SHALL HAVE THE RIGHT TO GRANT LICENSEE
A NUMBER OF ADDITIONAL TELECASTS OF ANY OTHER PICTURE OR PICTURES LICENSED
HEREUNDER OF COMPARABLE QUALITY TO PICTURE WITHDRAWN.  SUCH ADDITIONAL TELECAST
SHALL BE EQUAL TO THE NUMBER OF TELECASTS, IF ANY, REMAINING ON SUCH WITHDRAWN
PICTURE.

 

(D)                                IF A PRINT OF ANY WITHDRAWN PICTURE HAS BEEN
SHIPPED TO LICENSEE, LICENSEE WILL PROMPTLY RETURN IT TO LICENSOR.

 


12.                                BANKRUPTCY AND DEFAULT.  IF LICENSEE BECOMES
INSOLVENT OR BANKRUPT OR MAKES AN ASSIGNMENT FOR BENEFIT OF CREDITORS, OR IF ANY
PROPERTY OF LICENSEE IS ATTACHED AND IF SUCH ATTACHMENT IS NOT RELEASED WITHIN
TEN (10) DAYS AFTER THE DATE OF ATTACHMENT, OR IF A RECEIVER, LIQUIDATOR, OR
TRUSTEE IS APPOINTED FOR ANY OF LICENSEE’S PROPERTY, OR IF LICENSEE BREACHES ANY
OF THE MATERIAL TERMS OR PROVISIONS OF THIS AGREEMENT, LICENSOR IN ADDITION TO
ANY AND ALL OTHER RIGHTS IT MAY HAVE UNDER THIS AGREEMENT OR IN LAW OR IN
EQUITY, MAY AT ITS OPTION, FROM TIME TO TIME DURING SUCH OCCURRENCE, DO ANY ONE
OR MORE OF THE FOLLOWING:  SUSPEND DELIVERY OR TELECASTING BY LICENSEE OF ONE OR
MORE PICTURES HEREUNDER UNTIL DEFAULT IS ENDED OR REMEDIED, TERMINATE THIS
AGREEMENT, OR DECLARE THE AGREEMENT BREACHED AND DECLARE ALL UNPAID AMOUNTS
PAYABLE TO LICENSOR HEREUNDER IMMEDIATELY DUE AND SPECIFICALLY, IF LICENSEE
SHALL FAIL TO MAKE THE PAYMENTS TO LICENSOR ON A TIMELY BASIS AS PROVIDED IN
THIS AGREEMENT, LICENSOR SHALL HAVE THE RIGHT BUT NOT THE OBLIGATION TO DECLARE
LICENSEE IN DEFAULT AND THEREBY EITHER TO SUSPEND THE RIGHTS HEREIN GRANTED
UNTIL THE DEFAULT IS ENDED OR TO TERMINATE THIS AGREEMENT WITHOUT FOREGOING ANY
OF LICENSOR’S RIGHTS TO RECOVER DAMAGES DERIVING FROM LICENSEE’S DEFAULT.


 

A default by Licensee under this Agreement shall be deemed a default under any
and all other licenses granted by Licensor to Licensee and shall entitle
Licensor to terminate any and all such other licenses and to declare any then
unpaid balance of license fees thereunder immediately due and payable.

 

Licensee acknowledges that the terms hereof and the industry custom of licensing
pictures substantially in advance of the scheduled telecast dates have the
effect of rendering the pictures hereunder unmarketable in the area covered by
this Agreement during any period which includes

 

7

--------------------------------------------------------------------------------


 

the period of this license or any part thereof.  Licensee also acknowledges
that, by reason of the foregoing, no method exists for accurate measurement of
damages for any breach of Licensee’s agreement to pay Licensor as provided in
this Agreement.  It is therefore agreed that, in addition to all other remedies
available at law, in equity, or under the other provisions of this Agreement,
Licensor shall be entitled (upon breach by Licensee of such agreement to pay
Licensor) to recover from Licensee, as liquidated damages, the total unpaid
license fees for all telecasts authorized hereunder, whether or not such
telecasts actually occur, and in addition, reasonable attorney’s fees and
expenses or collection agency fees and expenses of any attorney or collection
agency is retained by Licensor at any time to enforce the provisions hereof,
plus such other amounts as may be due hereunder,

 

If Licensor elects or becomes obligated to make payments in place of Licensee or
if Licensor incurs any expenses for legal services, court costs, and associated
expenses because of any breach by Licensee, the sum or sums so paid by Licensor
and the amount of such fees, costs and associated expenses shall be payable
forthwith from Licensee to Licensor, together with interest thereon at the rate
of one and one-half percent (1.5%) per month.  If Licensee fails to pay the
license fees herein provided at the times due in the amounts set forth herein,
the sums unpaid shall bear interest at the rate of one and one-half percent
(1.5%) per month from the due date thereof until paid.  Any payment not made
within thirty (30) days after its due date shall bear interest at the rate of
one and one-half percent (1.5%) per month computed from the original due date
until paid; however, if said rate is in excess of the maximum permitted under
the laws of the jurisdiction where the debt accrues, then in such event the rate
of interest shall be the maximum permitted by law.  Acceptance of any payment by
Licensor after its due date shall not constitute a waiver by Licensor of any of
the rights hereunder.

 


13.                                EARLY EXPIRATION OF TERM.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF LICENSEE EXHIBITS ANY ONE OR MORE
OF THE PICTURES THE NUMBER OF TIMES PERMITTED HEREUNDER PRIOR TO THE EXPIRATION
OF THE TERM SPECIFIED HEREIN, THIS LICENSE SHALL BE DEEMED TERMINATED WITH
RESPECT TO EACH SUCH PICTURE AS OF THE DATE UPON WHICH THE LAST PERMITTED RUN IS
MADE.


 


14.                                ASSIGNMENT.  LICENSOR RESERVES THE RIGHT TO
HYPOTHECATE, PLEDGE OR DISCOUNT THIS AGREEMENT AND TO OBTAIN LOANS FROM A BANK
OR OTHER LENDERS BY THE ASSIGNMENT AS SECURITY.  THE LICENSEE RECOGNIZES THAT
THIS AGREEMENT MAY BE EXHIBITED AND OR ASSIGNED TO SUCH BANK OR OTHER LENDERS
WHICH MAY THEREBY BE INDUCED TO ENTER INTO SUBSTANTIAL COMMITMENTS IN RELIANCE
THEREON.  THE LICENSEE AGREES THAT IN THE EVENT OF RECEIPT OF WRITTEN NOTICE OF
ASSIGNMENT BY LICENSOR, MONIES DUE TO LICENSOR SHALL BE PAID TO ANY BONA FIDE
THIRD PARTY ASSIGNEE IN ACCORDANCE WITH SUCH INSTRUCTIONS WITHOUT OFFSET,
DEDUCTIONS, COUNTER-CLAIM, OR OTHER CREDITS WHICH THE LICENSEE MAY HAVE OR CLAIM
TO HAVE AGAINST LICENSOR.  LICENSOR MAY FREELY ASSIGN THIS AGREEMENT TO ITS
SUCCESSOR OR SUCCESSORS OR TO ANY OF ITS ASSOCIATED, AFFILIATED AND SUBSIDIARY
COMPANIES.  THIS AGREEMENT MAY NOT BE ASSIGNED BY LICENSEE, EITHER VOLUNTARILY
OR BY OPERATION OF LAW, WITHOUT THE PRIOR WRITTEN CONSENT OF LICENSOR.  ANY SUCH
ASSIGNMENT, IF CONSENTED TO BY LICENSOR, SHALL NOT RELIEVE LICENSEE OF ITS
OBLIGATIONS HEREUNDER.

 

8

--------------------------------------------------------------------------------


 


15.                                DISPUTE RESOLUTION.


 

(A)                                 IN THE EVENT OF ANY DISPUTE, CLAIM,
QUESTION, OR DISAGREEMENT (“DISPUTE”) ARISING FROM OR RELATING TO THIS AGREEMENT
OR THE BREACH THEREOF, THE PARTIES HERETO SHALL USE THEIR BEST EFFORTS TO SETTLE
THE DISPUTE, CLAIM, QUESTION, OR DISAGREEMENT.  TO THIS EFFECT, THEY SHALL
CONSULT AND NEGOTIATE WITH EACH OTHER IN GOOD FAITH AND, RECOGNIZING THEIR
MUTUAL INTERESTS, ATTEMPT TO REACH A JUST AND EQUITABLE SOLUTION SATISFACTORY TO
BOTH PARTIES.  IF THEY DO NOT REACH SUCH SOLUTION WITHIN A PERIOD OF 60 DAYS,
THEN UPON NOTICE BY EITHER PARTY TO THE OTHER, ALL DISPUTES, CLAIMS, QUESTIONS
OR DIFFERENCES SHALL BE SUBMITTED TO MEDIATION ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION UNDER ITS COMMERCIAL MEDIATION RULES IN NEW YORK BEFORE
RESORTING TO ARBITRATION.

 

(B)                                IN THE EVENT THAT ANY DISPUTE, ARISING FROM
OR RELATING TO THIS AGREEMENT OR THE BREACH THEREOF, HAS NOT BEEN RESOLVED BY
THE PARTIES HERETO IN ACCORDANCE WITH PARAGRAPH 15.(A) ABOVE, SUCH DISPUTE SHALL
BE SETTLED BY ARBITRATION IN NEW YORK, NEW YORK IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:

 

(I)                                    ALL NOTICES AND PROCESS IN CONNECTION
WITH SUCH ARBITRATION SHALL BE SERVED BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED (OR COMPARABLE METHOD OF MAILING OR DELIVERY) TO THE PARTIES
AT THEIR ADDRESSES FOR NOTICES AS DESCRIBED ABOVE, AND SHALL BE DEEMED GIVEN
UPON THE MAILING THEREOF IN SUCH MANNER;

 

(II)                                 THE LICENSEE AND LICENSOR SHALL JOINTLY
APPOINT A SINGLE ARBITRATOR, OR, IF THE LICENSEE AND LICENSOR CANNOT AGREE UPON
A SINGLE ARBITRATOR WITHIN FIFTEEN (15) DAYS AFTER SERVICE OF NOTICE OF
INTENTION TO ARBITRATE, THEN THE AMERICAN ARBITRATION ASSOCIATION SHALL APPOINT
A SINGLE ARBITRATOR PROMPTLY AFTER THE END OF SUCH FIFTEEN (15) DAY PERIOD;

 

(III)                              AMONG THE POWERS OF THE ARBITRATOR SHALL BE
THE RIGHT AND POWER TO INTERPRET AND CONSTRUE THIS AGREEMENT AND ALL OF ITS
PROVISIONS, TO AWARD DAMAGES AND SUCH OTHER RELIEF AS TO HIM OR HER SHALL APPEAR
JUST, AND TO AWARD LEGAL FEES AND EXPENSES TO THE PREVAILING PARTY AS DETERMINED
BY THE ARBITRATOR.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE RULES THEN IN
EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION SHALL GOVERN ANY ARBITRATION
HEREUNDER;

 

(IV)                             THE ARBITRATOR SHALL RENDER HIS OR HER DECISION
AS SOON AS POSSIBLE AFTER THE LICENSEE AND LICENSOR HAVE BOTH FINISHED
PRESENTING EVIDENCE AND SUBMITTING BRIEFS TO THE ARBITRATOR;

 

(V)                                THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, AND SHALL NOT BE APPEALABLE TO ANY OTHER BODY EXCEPT AS OTHERWISE
PROVIDED BY LAW.  THE ARBITRATOR’S DECISION MAY BE ENTERED IN ANY COURT HAVING
COMPETENT JURISDICTION.

 

9

--------------------------------------------------------------------------------


 


16.                                GENERAL.


 

(A)                                 LICENSEE ACKNOWLEDGES THAT TELECASTS OR
RELEASES OF THE LICENSED PICTURES ORIGINATING OUTSIDE ITS BASIC TERRITORY MAY BE
RECEIVED BY TELEVISION SETS LOCATED WITHIN SUCH BASIC TERRITORY AND LICENSEE
AGREES THAT SUCH RECEPTION SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT BY
LICENSOR.

 

(B)                                SUBJECT TO THE PROVISIONS OF PARAGRAPH 14
HEREOF, THIS AGREEMENT AND ALL OF ITS TERMS, CONDITIONS AND OTHER PROVISIONS AND
ALL RIGHTS HEREIN SHALL INURE TO THE BENEFIT OF AND SHALL BE BINDING UPON THE
PARTIES HERETO AND TO THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 

(C)                                 THE TITLES OF THE PARAGRAPHS OF THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE
INTERPRETATION OF ANY PARAGRAPH OF THIS AGREEMENT OR OF THE AGREEMENT ITSELF.

 

(D)                                TIME IS OF THE ESSENCE IN THE PERFORMANCE BY
LICENSEE OF ITS OBLIGATIONS FOR PAYMENT HEREUNDER.

 

(E)                                 A WAIVER BY EITHER PARTY OF ANY OF THE TERMS
OR CONDITIONS OF THIS AGREEMENT IN ANY INSTANCE SHALL NOT BE DEEMED OR CONSTRUED
TO BE A WAIVER OF SUCH TERM OR CONDITION FOR THE FUTURE, OR OF ANY SUBSEQUENT
BREACH THEREOF.  ALL REMEDIES, RIGHTS UNDERTAKINGS, OBLIGATIONS AND AGREEMENTS
CONTAINED IN THIS AGREEMENT SHALL BE CUMULATIVE AND NONE OF THEM SHALL BE IN
LIMITATION TO ANY OTHER REMEDY, RIGHT, UNDERTAKING, OBLIGATION OR AGREEMENT OF
EITHER PARTY.

 

(F)                                   ALL NOTICES, STATEMENTS, AND OTHER
DOCUMENTS REQUIRED TO BE GIVEN HEREUNDER SHALL BE GIVEN IN WRITING EITHER BY
PERSONAL DELIVERY, BY MAIL, OR TELEGRAPH (EXCEPT AS HEREIN OTHERWISE EXPRESSLY
PROVIDED) AT THE RESPECTIVE ADDRESSES OF THE PARTIES HERETO HEREINABOVE SET
FORTH, OR SUCH OTHER ADDRESSES AS MAY BE DESIGNATED IN WRITING BY EITHER PARTY.
 NOTICE GIVEN BY MAIL OR BY TELEGRAPH SHALL BE DEEMED GIVEN ON THE DATE OF
MAILING THEREOF OR OF DELIVERY OF SUCH TELEGRAM TO A TELEGRAPH OFFICE, CHARGES
PREPAID OR TO BE BILLED.

 

(G)                                THIS AGREEMENT SHALL BE DEEMED MADE IN, AND
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS ENTIRELY MADE AND PERFORMED THEREIN.

 

(H)                                ALL RIGHTS NOT SPECIFICALLY GRANTED HEREIN TO
THE LICENSEE ARE RESERVED FOR LICENSOR’S USE AND DISPOSITION WITHOUT ANY
LIMITATIONS WHATSOEVER, REGARDLESS OF THE EXTENT TO WHICH THE SAME ARE
COMPETITIVE WITH LICENSEE OR THE LICENSE GRANTED HEREUNDER.

 

(I)                                    THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN LICENSEE AND LICENSOR WITH RESPECT TO THE SUBJECT MATTER
HEREIN CONTAINED AND THIS AGREEMENT CANNOT BE CHANGED OR TERMINATED ORALLY, AND
NO CHANGES, AMENDMENTS OR ASSIGNMENTS THEREOF SHALL BE BINDING UPON LICENSOR
UNTIL ACCEPTED IN WRITING BY DULY AUTHORIZED REPRESENTATIVE OF LICENSOR.

 

10

--------------------------------------------------------------------------------